Citation Nr: 0522932	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  05 01-314	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right hand.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  The RO denied the veteran's claims for service 
connection for arthritis of the hands (bilaterally), for 
tinnitus, and for residuals of a concussion.  In September 
and October 2004, he filed notices of disagreement (NODs) 
contesting the RO's denial of these claims.  And in November 
2004, the RO issued a statement of the case (SOC).  In 
response, he filed a substantive appeal (VA Form 9) in 
December 2004, for the claims relating to arthritis of the 
hands and residuals of a concussion, but he did not perfect 
his appeal with regard to the claim for service connection 
for tinnitus.  So that issue is not before the Board.  See 38 
C.F.R. § 20.200 (2004) (An appeal consists of a timely filed 
NOD in writing and, after a SOC has been furnished, a timely 
filed substantive appeal).  

Subsequently, in March 2005, the RO granted the veteran's 
claim for service connection for residuals of a concussion.  
In addition, the RO partially granted his claim for service 
connection for arthritis of the hands - finding that 
osteoarthritis in his left hand was service connected, but 
not in his right hand.  With regard to those claims granted, 
he has not filed an NOD to contest either the ratings and/or 
effective dates assigned.  So this is considered a full grant 
of the benefits requested.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues 
are separate from service connection issues).  Accordingly, 
the claims for service connection for arthritis of the left 
hand and for residuals of a concussion are no longer before 
the Board.  The only remaining issue on appeal is whether he 
is entitled to service connection for osteoarthritis of his 
right hand.

In August 2005, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).




FINDING OF FACT

The medical evidence of record does not indicate the 
osteoarthritis in the veteran's right hand (as opposed to 
that in his left hand) either originated in service or is 
otherwise causally related to his military service.


CONCLUSION OF LAW

The veteran's osteoarthritis of the right hand was not 
incurred or aggravated during service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in August 
2003.  This letter provided him with notice of the evidence 
needed to support his claim that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this particular case, as indicated, the 
veteran was provided the required VCAA notice in an 
August 2003 letter, so prior to the RO's initial decision in 
January 2004.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

With respect to the VCAA letter of August 2003, the veteran 
was requested to respond within 30 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his VA treatment records, including 
reports of VA examinations since his discharge from the 
military.  In response to the August 2003 VCAA letter, he 
indicated that Dr. Kahanovitch had treated him for a left 
hand condition, but he did not note any treatment for a right 
hand condition (which is the only hand at issue).  So private 
medical records were obtained from Dr. Kahanovitch, and the 
veteran has not indicated that he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Factual Background

The veteran's SMRs indicate he was wounded in action in 
January 1945.  He sustained shrapnel wounds to both arms and 
to the dorsal aspect of the index finger of his left hand.  
There is no indication from his SMRs that his right hand was 
injured during this unfortunate incident.  He was placed on 
limited duty assignment, but continued to experience pain in 
his left index finger.  In July 1945, a complete transverse 
fracture of the left index finger was noted.  In October 
1945, he underwent surgery on his left index finger.  In 
January 1946, a Board of Medical Officers recommended he be 
discharged for the deformity of his left index finger.  An 
undated personal history (Medical Department, U.S. Army Form 
55B) indicates he cut his right thumb on a meat saw.  An 
operation was performed that evening and during the operation 
he had some trouble during anesthetic.  It is unclear whether 
this incident occurred before or during service, however, 
there are no reports of an operation on his right hand during 
service.

In February 1946, the RO granted service connection for 
residuals of a fracture of the veteran's left index finger 
with severance of extensor tendon, trichophytosis, and a 
surgical wound of the left elbow.  In 1950 and 1951, service 
connection was also granted for shell fragment wounds to his 
right arm, left arm, and left upper arm.

The report of a 1946 VA examination is negative for any 
complaint of injury to the veteran's right hand.  A September 
1950 VA outpatient treatment (VAOPT) record indicates he had 
a scar on his right thumb, but he indicated it was a result 
of a civilian accident (perhaps referring to when he cut this 
hand on a meat saw).  And the function of his right hand was 
described as good.  The reports of June 1952, March 1962, and 
September 1963 VA examinations likewise do not note any 
problems with his right hand - although the record is replete 
with complaints regarding his left index finger.

The report of a June 2003 VA examination notes a proximal 
thumb scar on the veteran's right thumb.

Dr. Kahanovitch's medical records show treatment for the 
veteran's left hand, particularly his left index finger, but 
not his right hand.

The report of a December 2004 VA examination confirmed 
osteoarthritis in both of the veteran's hands.  It was noted 
that he had shrapnel removed from his left hand and that he 
had limited range of motion as a result.  X-rays revealed 
narrowing with sclerosis of both scaphoid-trapezium 
articulations, and both trapezium thumb metacarpal joints 
were narrowed with associated osteophytes and small peri-
articular calcifications.  There was joint space narrowing 
with osteophyte formation most severely involving all distal 
interphalangeal (D.I.P) joints and relative sparing of the 
4th D.I.P. joints.  There were tiny osteophytes at the 
proximal interphalangeal (P.I.P.) and metacarpal phalangeal 
(M.P.) joints.  The examiner's diagnostic impression was 
osteoarthritis, most severe involving the bases of the thumb 
metacarpals and D.I.P. joints.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The record clearly establishes the veteran received multiple 
shell fragment wounds during service in World War II - to his 
left and right arms and to his left hand.  But there is no 
indication that his right hand, specifically, was injured 
during this unfortunate war-time incident.  And although he 
periodically received VA examinations to assess the severity 
of his service-connected disabilities, from that combat 
trauma, he never mentioned any pain or arthritis his right 
hand until he filed a claim in July 2003 - over 57 years 
after his discharge from service.  And while a subsequent 
December 2004 VA examination confirmed he has osteoarthritis 
in his right hand (just as he does in his left hand) - there 
is no medical evidence of record linking the osteoarthritis 
in his right hand to his military service.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
the arthritis in his right hand to his service in the 
military that ended many years ago.  Id.  And, sad to say, 
there is no other competent medical evidence on record 
establishing this necessary link.

In fact, by the veteran's own admission in September 1950, he 
reported that he had injured his right thumb as a result of a 
civilian accident - which explained the scar on his right 
thumb.  So this accident may very well explain the present 
arthritis in his right hand.  But regardless, as mentioned, 
there is simply no evidence that links this condition to his 
military service.  The Board notes this is not the situation 
with his left hand - the record clearly establishes an injury 
in service to that hand and continuous treatment thereafter 
to that hand.  So this explains why the RO granted service 
connection for osteoarthritis in his left hand, but not his 
right.

For these reasons, the claim for service connection for 
arthritis in the veteran's right hand must be denied because 
the preponderance of the evidence is unfavorable, meaning 
there is no reasonable doubt to resolve in his favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for osteoarthritis of the 
right hand is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


